Title: To Alexander Hamilton from Timothy Pickering, 6 April 1790
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia April 6. 1790.
Dr. Sir

Last evening a gentleman called on me to inform me of Mr. Duer’s resignation; and to urge me to apply for the vacant office. Having since reflected on a variety of circumstances which would render the office eligible, I have concluded to make known to you my willingness to take it, if you, who know me perfectly well, think I can give you the aid you would wish for and expect in an assistant.
When I went to Wyoming three years ago, vested with the office of prothonotary & the four other offices usually annexed to it in a new county, I supposed I was fixed for life. But a train of disasters & a ruinous expence have attended my removal: and in the conclusion, my reward from the Legislature, for my services & sufferings in introducing the laws & Government of this State into that country, is the repeal of that law by which the disputed lands were confirmed to the Connecticut claimants, & under the faith of which I purchased a farm & erected the necessary buildings: a law too which I pledged myself to those people, that the legislature would never repeal.
The education of seven sons, is a powerful motive to this application. The repeal of the confirming law will keep the Wyoming settlement in a situation which will probably for several years prevent the establishment of a tolerable school.
I intended to set out for Wyoming tomorrow: but will now wait your answer. If the office should remain vacant, & be conferred on me, it will nevertheless be absolutely necessary for me before I should go to New York, to visit my family & let my farm.
